UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT MAY 31, 2014 BP Capital TwinLine Energy Fund Class A – Ticker: BPEAX Class I – Ticker: BPEIX BP Capital TwinLine MLP Fund Class A – Ticker: BPMAX Class I – Ticker: BPMIX TABLE OF CONTENTS Allocation of Investments 2 Schedule of Investments BP Capital TwinLine Energy Fund 3 BP Capital TwinLine MLP Fund 6 Statements of Assets and Liabilities 8 Statements of Operations 9 Statement of Changes in Net Assets BP Capital TwinLine Energy Fund 10 BP Capital TwinLine MLP Fund 11 Financial Highlights BP Capital TwinLine Energy Fund 12 BP Capital TwinLine MLP Fund 14 Notes to the Financial Statements 16 Expense Example 24 Approval of Investment Advisory Agreement 26 Additional Information 28 Privacy Notice 29 BP Capital Funds ALLOCATION OF INVESTMENTS May 31, 2014 (Unaudited) BP Capital TwinLine Energy Fund BP Capital TwinLine MLP Fund 2 BP Capital TwinLine Energy Fund SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS – 68.8% Chemicals – 9.7% Axiall Corp. $ Dow Chemical Co. Eastman Chemical Co. Westlake Chemical Corp. Electrical Equipment – 2.3% Emerson Electric Co. Exploration & Production – 13.5% Anadarko Petroleum Corp. Concho Resources, Inc. (a) Diamondback Energy, Inc. (a) EOG Resources, Inc. Gulfport Energy Corp. (a) Parsley Energy, Inc. (a) Range Resources Corp. Gathering & Processing – 2.9% EnLink Midstream LLC Integrated – 2.5% Chevron Corp. Machinery – 3.1% Ingersoll-Rand PLC Marine – 3.6% Kirby Corp. (a) Nordic American Tankers, Ltd. Metals & Mining – 4.9% Allegheny Technologies, Inc. Century Aluminum Co. (a) Oil Field Services – 11.7% Basic Energy Services, Inc. (a) Halliburton Co. Key Energy Services, Inc. (a) Patterson-UTI Energy, Inc. US Silica Holdings, Inc. The accompanying notes are an integral part of these financial statements. 3 BP Capital TwinLine Energy Fund SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS (Continued) Refining – 13.6% Marathon Petroleum Corp. $ PBF Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. Transportation Equipment – 1.0% Quantum Fuel Systems Technologies Worldwide, Inc. (a) TOTAL COMMON STOCKS (Cost $31,858,747) PARTNERSHIPS & TRUSTS – 21.4% Crude/Refined Product Transportation – 9.1% PBF Logistics LP (a) Plains GP Holdings LP – Class A Valero Energy Partners LP Gathering & Processing – 9.6% Access Midstream Partners LP American Midstream Partners LP Enable Midstream Partners LP (a) Western Gas Equity Partners LP Natural Gas/NGL Transportation – 2.7% Enterprise Products Partners LP TOTAL PARTNERSHIPS & TRUSTS (Cost $9,657,213) Principal Amount CONVERTIBLE BONDS – 2.3% Exploration & Production – 2.3% Cobalt International Energy, Inc., 2.625%, 12/01/2019 $ TOTAL CONVERTIBLE BONDS (Cost $1,164,705) The accompanying notes are an integral part of these financial statements. 4 BP Capital TwinLine Energy Fund SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Unaudited) Shares Fair Value WARRANTS – 0.5% Natural Gas/NGL Transportation – 0.5% Kinder Morgan, Inc., Expiration 05/25/2017, Strike Price $40.00 (a) $ TOTAL WARRANTS (Cost $267,550) SHORT-TERM INVESTMENTS – 6.8% Money Market Funds– 6.8% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.06% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $3,514,141) Total Investments (Cost $46,462,356) – 99.8% Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of May 31, 2014. The accompanying notes are an integral part of these financial statements. 5 BP Capital TwinLine MLP Fund SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS – 12.6% Gathering & Processing – 6.0% EnLink Midstream LLC $ Natural Gas/NGL Transportation – 6.6% ONEOK, Inc. Targa Resources Corp. TOTAL COMMON STOCKS (Cost $694,527) PARTNERSHIPS & TRUSTS – 78.8% Crude/Refined Product Transportation – 41.3% Arc Logistics Partners LP Buckeye Partners LP Magellan Midstream Partners LP MPLX LP NGL Energy Partners LP PBF Logistics LP (a) Phillips 66 Partners LP Plains GP Holdings LP – Class A Sunoco Logistics Partners LP Valero Energy Partners LP Gathering & Processing – 27.4% Access Midstream Partners LP American Midstream Partners LP Crestwood Midstream Partners LP Enable Midstream Partners LP (a) MarkWest Energy Partners LP Regency Energy Partners LP Western Gas Equity Partners LP Natural Gas/NGL Transportation – 10.1% Energy Transfer Partners LP Enterprise Products Partners LP Targa Resources Partners LP TOTAL PARTNERSHIPS & TRUSTS (Cost $4,507,080) The accompanying notes are an integral part of these financial statements. 6 BP Capital TwinLine MLP Fund SCHEDULE OF INVESTMENTS (Continued) May 31, 2014 (Unaudited) Shares Fair Value WARRANTS – 1.1% Natural Gas/NGL Transportation – 1.1% Kinder Morgan, Inc., Expiration 05/25/2017, Strike Price $40.00 (a) $ TOTAL WARRANTS (Cost $62,672) SHORT-TERM INVESTMENTS – 13.3% Money Market Funds – 13.3% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.06% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $867,201) Total Investments (Cost $6,131,480) – 105.8% Liabilities in Excess of Other Assets – (5.8)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of May 31, 2014. The accompanying notes are an integral part of these financial statements. 7 BP Capital Funds STATEMENTS OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) BP Capital BP Capital TwinLine TwinLine Energy Fund MLP Fund Assets: Investments, at value (cost $46,462,356 and $6,131,480, respectively) $ $ Receivable for capital shares sold Dividends and interest receivable 40 Receivable from Advisor — Other assets Total Assets Liabilities: Deferred tax liability — Payable to Advisor — Payable for distribution (Rule 12b-1) expenses Accrued fund accounting fees Accrued fund administration fees Accrued custody fees Accrued Trustee fees and expenses Accrued service fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated net investment income (loss), net of deferred tax benefit ) Accumulated net realized gain on investments, net of deferred tax benefit Net unrealized appreciation (depreciation) on investments, net of deferred tax expense ) Total Net Assets $ $ Class A Net Assets $ $ Shares issued (unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price and offering price per share $ $ Class I Net Assets $ $ Shares issued (unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 8 BP Capital Funds STATEMENTS OF OPERATIONS For the Period Ended May 31, 2014* (Unaudited) BP Capital BP Capital TwinLine TwinLine Energy Fund MLP Fund Investment Income: Distributions received from master limited partnerships $ $ Less: return of capital on distributions ) ) Dividends from common stock (net of foreign taxes withheld of $733 and $0, respectively) Interest Total Investment Income Expenses: Investment advisory fees (See Note 4) Administration fees Fund accounting fees Transfer agent fees Custody fees Federal and State registration Insurance expense Audit fees Compliance fees Legal fees Reports to shareholders Trustee fees and expenses Distribution expenses – Class A (See Note 4) 62 Service fees Other Total Expenses Expense Waiver (See Note 4) ) ) Net Expenses Net investment loss, before deferred tax benefit ) ) Deferred tax benefit — Net Investment Income (Loss) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments, before deferred tax benefit Deferred tax benefit — Net realized gain on investments Change in net unrealized appreciation on investments, before deferred tax expense Deferred tax expense — ) Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ * Funds commenced operations on December 31, 2013. The accompanying notes are an integral part of these financial statements. 9 BP Capital Funds BP Capital TwinLine Energy Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2014* (Unaudited) Operations: Net investment loss $ ) Net realized gain on investment transactions Change in net unrealized appreciation on investments Net increase in net assets resulting from operations Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Cost of shares redeemed Class A shares — Class I shares ) Net increase in net assets from capital share transactions Net Increase in Net Assets Net Assets: Beginning of period — End of period** $ ** Includes accumulated net investment loss of $ ) Changes in shares outstanding: Shares Class A shares Shares sold Reinvested dividends — Shares redeemed — Net increase in shares outstanding Class I shares Shares sold Reinvested dividends — Shares redeemed (6 ) Net increase in shares outstanding * Fund commenced operations on December 31, 2013. The accompanying notes are an integral part of these financial statements. 10 BP Capital Funds BP Capital TwinLine MLP Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2014* (Unaudited) Operations: Net investment income, net of deferred tax benefit $ Net realized gain on investment transactions, net of deferred tax benefit Change in net unrealized depreciation on investments, net of deferred tax expense ) Net increase in net assets resulting from operations Distributions to Shareholders: Return of capital: Class A shares (5 ) Class I shares ) ) Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Proceeds from dividends reinvested Class A shares 5 Class I shares Net increase in net assets from capital share transactions Net Increase in Net Assets Net Assets: Beginning of period — End of period** $ ** Includes accumulated net investment income of $ Changes in shares outstanding: Shares Class A shares Shares sold Reinvested dividends — Shares redeemed — Net increase in shares outstanding Class I shares Shares sold Reinvested dividends Shares redeemed — Net increase in shares outstanding * Fund commenced operations on December 31, 2013. The accompanying notes are an integral part of these financial statements. 11 BP Capital Funds BP Capital TwinLine Energy Fund – Class A FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period. Period Ended May 31, 2014(1) (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — From net realized gain — Total distributions — Net asset value, end of period $ Total return %(3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived %(4) After fees waived %(4) Ratio of net investment income (loss) to average net assets: Before fees waived )%(4) After fees waived )%(4) Portfolio turnover rate 34 %(3) Fund commenced operations on December 31, 2013. Net investment income per share is calculated based on average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 12 BP Capital Funds BP Capital TwinLine Energy Fund – Class I FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period. Period Ended May 31, 2014(1) (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — From net realized gain — Total distributions — Net asset value, end of period $ Total return %(3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived %(4) After fees waived %(4) Ratio of net investment income (loss) to average net assets: Before fees waived )%(4) After fees waived )%(4) Portfolio turnover rate 34 %(3) Fund commenced operations on December 31, 2013. Net investment income per share is calculated based on average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 13 BP Capital Funds BP Capital TwinLine MLP Fund – Class A FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period. Period Ended May 31, 2014(1) (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — From net realized gain — Return of capital ) Total distributions ) Net asset value, end of period $ Total return %(3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Gross operating expenses, before fees waived %(4) Fees waived )%(4) Operating expenses, after fees waived %(4) Deferred tax expense %(4)(5) Total expense %(4) Ratio of net investment income to average net assets: Before fees waived %(4) After fees waived %(4) Portfolio turnover rate 40 %(3) Fund commenced operations on December 31, 2013. Net investment income per share is calculated based on average shares outstanding. Not annualized. Annualized. For the period ended May 31, 2014, the Fund accrued $319,785 in net deferred tax expense, of which $5,920 is attributable to Class A. The accompanying notes are an integral part of these financial statements. 14 BP Capital Funds BP Capital TwinLine MLP Fund – Class I FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period. Period Ended May 31, 2014(1) (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — From net realized gain — Return of capital ) Total distributions ) Net asset value, end of period $ Total return %(3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Gross operating expenses, before fees waived %(4) Fees waived )%(4) Operating expenses, after fees waived %(4) Deferred tax expense %(4)(5) Total expense %(4) Ratio of net investment income to average net assets: Before fees waived %(4) After fees waived %(4) Portfolio turnover rate 40 %(3) Fund commenced operations on December 31, 2013. Net investment income per share is calculated based on average shares outstanding. Not annualized. Annualized. For the period ended May 31, 2014, the Fund accrued $319,785 in net deferred tax expense, of which $313,865 is attributable to Class I. The accompanying notes are an integral part of these financial statements. 15 BP Capital Funds NOTES TO THE FINANCIAL STATEMENTS May 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION The BP Capital TwinLine Energy Fund (the “Energy Fund”) and BP Capital TwinLine MLP Fund (the “MLP Fund”) (collectively the “Funds”) are a non-diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (The “1940 Act”) as an open-end investment management company. The Funds are managed by BP Capital Fund Advisors, LLC (“the Advisor”).The Funds commenced operations on December 31, 2013. The Energy Fund’s objective is to seek total return.The Fund intends to conduct its operations so that it qualifies to be taxed as a “regulated investment company” (“RIC”) for federal income tax purposes, which will relieve the Fund of any liability for federal income tax to the extent its income and capital gains are distributed to shareholders. The MLP Fund’s investment objective is to seek capital appreciation through distribution growth along with current income. The MLP Fund is treated as a regular corporation, or “C” corporation, for U.S. federal income tax purposes. Because the MLP Fund is treated as a “C” corporation, it will not be taxed as a RIC under Subchapter M of the Code, and therefore, will not seek to comply with the diversification requirements applicable to RICs. Each Fund offers two classes of shares, Class A and Class I. Both classes of shares hold equal rights as to earnings and assets with A Class shares bearing 12b-1 distribution expenses. Each class of shares has exclusive voting rights with respect to matters affecting that individual class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. 16 BP Capital Funds NOTES TO THE FINANCIAL STATEMENTS (Continued) May 31, 2014 (Unaudited) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Energy Fund’s net assets as of May 31, 2014. See the Schedule of Investments for industry breakouts: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ $
